Exhibit 10.108

 

PROMISSORY NOTE

 

$9,090,000.00

 

June 12, 2003

 

FOR VALUE RECEIVED, Horizon Huntley LLC, a Delaware limited liability company
(“Maker”), promises to pay to the order of Amster Trading Company, an Ohio
corporation (for its own account and as agent for participating lenders)
(“Payee”), in lawful money of the United States of America, the principal sum of
Nine Million Ninety Thousand Dollars ($9,090,000.00), together with all accrued
but unpaid interest thereon, on the Maturity Date.

 

1.                                      PAYMENTS

 

1.1                               PRINCIPAL

 

The principal amount of this Note shall be due and payable on June 12, 2004 (the
“Maturity Date”).

 

1.2                               CALCULATION AND PAYMENT OF PRINCIPAL AND
INTEREST

 

(a)                                  Interest on the unpaid principal balance
hereof from time to time outstanding shall be computed at eleven percent (11%)
per annum (the “Base Rate”).

 

(b)                                 Accrued and unpaid interest, computed as set
forth in (a) above, shall be due and payable monthly on the first day of each
month hereafter commencing July 1, 2003 and continuing until this Note is paid
in full.

 

(c)                                  The unpaid principal of and all remaining
accrued and unpaid interest upon this Note, including interest computed at the
Base Rate from time to time, are due and payable on the Maturity Date.

 

(d)                                 Interest on this Note shall be calculated on
the basis of three hundred sixty-five (365) days.

 

(e)                                  If the date for any payment or prepayment
hereunder falls on a day which is a Saturday, Sunday or legal holiday, then for
all purposes of this Note, the same shall be deemed to have fallen on the next
following business day, and such extension of time shall in such case be
included in the calculation of interest.

 

(f)                                    All payments on this Note shall be
applied first to the payment of accrued and unpaid interest and then to the
payment of the principal balance hereof; provided, however, if an Event of
Default, as hereinafter defined, is then in existence, payments on this Note
shall be applied as Payee shall elect, in Payee’s sole discretion.

 

1

--------------------------------------------------------------------------------


 

All payments of principal and interest on this Note shall be made either by wire
transfer as directed by Payee or by check to the following address:

 

Amster Trading Company

23811 Chagrin Boulevard, Suite 200

Beachwood, OH 44122

 

1.3                               PREPAYMENT

 

The loan evidenced by this Note may not be prepaid at any time prior to
September 1, 2003.  Thereafter, this Note may be prepaid, in whole or in part,
provided each prepayment is accompanied by the payment of a fee (the “Prepayment
Fee”).  The Prepayment Fee shall be calculated as a percentage (the “Prepayment
Percentage”) of the amount of the Note so prepaid in the following percentages:

 

Prepayment made during the period:

 

Prepayment Percentage

 

 

 

September 1, 2003 to September 30, 2003

 

3%

 

 

 

October 1, 2003 to October 31, 2003

 

2%

 

 

 

November 1, 2003 to January 31, 2004

 

1%

 

 

 

After January 31, 2004

 

0%

 

1.4                               EXTENSION OF MATURITY DATE

 

The Maturity Date of this Note may be extended to June 12, 2005 upon Maker’s
written notice of extension delivered to Payee no later than May 31, 2004 and
provided that no Event of Default exists at the time such notice is delivered.

 

2.                                      DEFAULTS

 

2.1                               EVENTS OF DEFAULT

 

The occurrence of any one (1) or more of the following events shall constitute
an event of default hereunder (“Event of Default”):

 

(a)                                  If Maker fails to pay any principal or
interest on this Note when due.

 

(b)                                 If, pursuant to or within the meaning of the
United States Bankruptcy Code or any other federal or state law relating to
insolvency or relief of debtors (a “Bankruptcy Law”), Maker or any guarantor
hereof shall (i) commence a voluntary case or proceeding; (ii) consent to the
entry of an order for relief against it in an involuntary case; (iii) consent to
the appointment of a trustee, receiver, assignee, liquidator or similar
official; (iv) make an assignment for the benefit of its creditors; or (v) admit
in writing its inability to pay its debts as they become due.

 

2

--------------------------------------------------------------------------------


 

(c)                                  If a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that (i) is for relief against Maker
or any guarantor hereof in an involuntary case; (ii) appoints a trustee,
receiver, assignee, liquidator or similar official for Maker or any guarantor
hereof or substantially all of the properties thereof; or (iii) orders the
liquidation of Maker or any guarantor hereof, and in each case, the order or
decree is not dismissed within sixty (60) days.

 

(d)                                 A default or a breach by Maker of any
covenant, agreement, term or provision hereunder or under any agreement between
Maker and Payee relating to the pledge of partnership interests in Huntley
Development Limited Partnership and Huntley Meadows Residential Venture as
security for the loan evidenced by this Note.

 

(e)                                  A dissolution or sale of substantially all
the assets of Maker; or a default under the mortgage indebtedness covering the
real property located at Interstate 90 and Illinois Route 47 in the Village of
Huntley, Kane County, Illinois, consisting of approximately six hundred
fifty-six (656) acres of property (“Huntley Project”) owned by Huntley
Development Limited Partnership, an Illinois limited partnership (“Huntley
Development”), and Huntley Meadows Residential Venture, an Illinois partnership
(“Huntley Meadows”).

 

(f)                                    A failure to pay to Maker, simultaneous
with the funding of the loan evidenced by this Note, the Ninety Thousand Dollar
($90,000.00) origination fee due to Payee for consummating such loan.

 

2.2                               NOTICE BY MAKER

 

Maker shall notify Payee in writing within two (2) days after the occurrence of
any Event of Default described in Sections 2.1(b), (c), (d) or (e) of which
Maker has actual knowledge without any investigation or inquiry.

 

2.3                               REMEDIES

 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, declare
the entire unpaid principal balance and accrued interest to be immediately due
and payable and exercise any and all rights and remedies available to it under
applicable law, including, without limitation, the right to collect from Maker
all sums due under this Note.  Maker shall pay all reasonable costs and expenses
incurred by or on behalf of Payee in connection with Payee’s exercise of any or
all of its rights and remedies under this Note, including, without limitation,
reasonable attorneys’ fees.

 

3.                                      MISCELLANEOUS

 

3.1                               WAIVER

 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative.  No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee.  Neither the failure nor any
delay in exercising any right, power or privilege under this Note shall operate
as a waiver of such right, power or privilege; and no single or partial exercise
of any such right, power or privilege by Payee shall preclude any other or
further exercise of such right,

 

3

--------------------------------------------------------------------------------


 

power or privilege or the exercise of any other right, power or privilege.  To
the maximum extent permitted by applicable law, (a) no claim or right of Payee
arising out of this Note can be discharged, in whole or in part, by a waiver or
renunciation of the claim or right unless in a writing signed by Payee; (b) no
waiver that may be given by Payee shall be applicable except in the specific
instance for which it is given; and (c) no notice to or demand on Maker shall be
deemed to be a waiver of any obligation of Maker or of the right of Payee to
take further action without notice or demand as provided in this Note.  Maker
hereby waives presentment, demand, protest and notice of dishonor and protest.

 

3.2                               NOTICES

 

Any notice required or permitted to be given hereunder shall be sufficient if in
writing and delivered in person, by facsimile with confirmation or sent via
registered or certified United States mail, return receipt requested, postage
prepaid, or by recognized courier services, addressed as follows:

 

If to Maker:

 

Horizon Huntley LLC

77 West Wacker Drive, Suite 4200

Chicago, IL 60601

Attention:                                         Gary Skoien

 

If to Payee:

 

Amster Trading Company

23811 Chagrin Boulevard, Suite 200

Beachwood, OH 44122

 

or such other address as either party may designate in writing.  A notice shall
be deemed received:  (a) if by telecopy, on the date confirmed; (b) if by mail,
two (2) days after mailing; and (c) if by overnight courier service, on the date
delivered.

 

3.3                               SEVERABILITY

 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note shall remain in full
force and effect.  Any provision of this Note held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.

 

3.4                               GOVERNING LAW AND JURISDICTION

 

This Note shall be governed by and construed under the laws of the State of Ohio
without regard to conflicts-of-laws principles that would require the
application of any other law; and any action on this Note may, at the option of
Payee, be instituted and enforced in the Courts of the State of Ohio or the U.S.
District Court for the Northern District of Ohio and Maker waives any objection
to the jurisdiction of such Courts.

 

4

--------------------------------------------------------------------------------


 

3.5                               PARTIES IN INTEREST

 

Maker hereby acknowledges and consents to the grant of participating interests
in this Note and any assignment thereof to such participating lenders, including
the rights and remedies of the holder hereof.  This Note shall be binding in all
respects upon Maker and its successors and assigns, and shall inure to the
benefit of Payee, any holders of participating interests in this Note and their
successors and assigns.

 

3.6                               REGISTRATION UNDER THE SECURITIES ACT OF 1933

 

This Note has not been registered under the Securities Act of 1933.

 

3.7                               SECTION HEADINGS; CONSTRUCTION

 

The headings of Sections in this Note are provided for convenience only and
shall not affect its construction or interpretation.  All references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Note unless otherwise specified.  All words used in this Note shall be construed
to be of such gender or number as the circumstances require.  Unless otherwise
expressly provided, the words “hereof” and “hereunder” and similar references
refer to this Note in its entirety and not to any specific section or subsection
hereof; the words “including” or “includes” do limit the preceding words or
terms; and the word “or” is used in the inclusive sense.

 

3.8                               PLEDGE OF PARTNERSHIP INTERESTS

 

Maker hereby agrees to grant and deliver to Payee or cause to be granted and
delivered to Payee, a pledge of all the partnership interests in Huntley
Development and Huntley Meadows, subject to any required consent of the
mortgagee or other senior lender of the Huntley Project.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has duly executed and delivered this Note as of the
date first stated above.

 

 

Horizon Huntley LLC

 

 

 

 

By:

Horizon Group Properties, L.P.

 

 

 a Delaware limited partnership

 

 

 

 

By:

Horizon Group Properties, Inc.

 

 

 a Maryland corporation

 

 

 

 

Its: General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Gary J. Skoien

 

 

Its:

Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

GUARANTY

 

In order to induce Amster Trading Company, an Ohio corporation (for its own
account and as agent for participating lenders) (“Payee”), to lend to Horizon
Huntley LLC, a Delaware limited liability company (“Maker”) the sum of Nine
Million Ninety Thousand Dollars ($9,090,000.00) pursuant to the Promissory Note
of Maker to which this Guaranty is attached (the “Note”), and in consideration
thereof, the undersigned hereby jointly and severally absolutely and
unconditionally guarantee payment of the Note and the indebtedness evidenced
thereby, including the payment of principal and each installment of interest
thereunder as and when due, whether by acceleration or otherwise, and all
renewals and extensions thereof.  Notice of acceptance and any extensions or
renewals of the Note are hereby waived, as well as presentment, notice of
non-payment, protest and notice thereof and all other notices to which the
undersigned, as guarantors, may otherwise be entitled.  Payee may, at its
option, enforce this Guaranty without first proceeding against Maker or any
other security for the Note; and the obligations of the undersigned shall not be
released, discharged or otherwise affected by reason of any action by Payee in
connection with the credit extended to Maker or the bankruptcy or insolvency of
either of the undersigned.  This Guaranty shall be construed and governed by the
laws of the State of Ohio and any action on this Guaranty may, at the option of
Payee, be instituted and enforced in the Courts of the State of Ohio or the U.S.
District Court for the Northern District of Ohio and the undersigned waive any
objection to the jurisdiction of such Courts.

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 12th day
of June, 2003.

 

 

Horizon Group Properties, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Horizon Group Properties, L.P.

 

 

 

 

By:

Horizon Group Properties, Inc.,

 

 

General Partner

 

 

 

 

By:

 

 

 

7

--------------------------------------------------------------------------------


 

OUTLINE OF LOAN FROM AMSTER TRADING COMPANY

(FOR ITS OWN ACCOUNT AND AS AGENT FOR

PARTICIPATING LENDERS) TO

HORIZON HUNTLEY LLC

 

Borrower:

 

Horizon Huntley LLC

 

 

 

Use of Proceeds:

 

Acquisition of Partnership interests in Huntley Development Limited Partnership
and Huntley Meadows Residential Venture

 

 

 

Loan Amount:

 

$9,090,000.00

 

 

 

Term:

 

One year with a one-year extension

 

 

 

Interest Rate:

 

11%

 

 

 

Origination Fee:

 

$90,000.00 due upon funding of loan

 

 

 

Prepayment Penalty:

 

3% from September 1, 2003 to September 30, 2003

2% from October 1, 2003 to October 31, 2003

1% from November 1, 2003 to January 31, 2004

0% after January 31, 2004

 

 

 

Security:

 

Guaranty of Horizon Group Properties, Inc. and Horizon Group Properties, L.P.
and pledge of partnership interests in Huntley Development Limited Partnership
and Huntley Meadows Residential Venture (subject to any required consent of the
mortgagee or other senior lender with respect to the Huntley project)

 

 

 

Approved:

 

 

Approved:

 

 

 

 

Amster Trading Company

 

 

Horizon Huntley LLC

 

 

 

 

By:

 

 

 

By:

 

 

 

8

--------------------------------------------------------------------------------